Order issued July 29, 2015




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-01496-CR
                       ________________________________________

                             ZACHERY LEATCH, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                      Before Justices Francis, Lang-Miers, and Whitehill

         Based on the Court’s opinion of this date, we GRANT the March 6, 2015 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Zachery Leatch, TDCJ No. 1971633, Gurney Unit, 1385 FM 3328, Tennessee Colony, Texas,

75803.


                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE